DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on February 11, 2020 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2020.

Response to Arguments
Applicant’s arguments in view of the specification amendments, see page 10 of the Remarks, filed March 31, 2021, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 10 of the Remarks, filed March 31, 2021, with respect to the claim objection of claim 1 have been fully considered and are persuasive.  The claim objection of claim 1 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 10 of the Remarks, filed March 31, 2021, with respect to the claim objections of claims 7-20 have been fully considered and are persuasive.  The claim objections of claims 7-20 has been withdrawn. 

EXAMINER’S AMENDMENT

The application has been amended as follows: 
		Claims 7-20 are cancelled. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Van Vliet (US 9346662 B2) in view of Vaillancourt (US 5573066 A) in further view of Williamson (US 2014/0360625 A1), Gantos (US 2019/0351267 A1), Shock 1 (US 2018/0101184 A1), Shock 2 (US 2019/0337795 A1), and Maitland (US 4718452 A).
Regarding Claim 1:
Van Vliet discloses a fuel delivery system and method for filling multiple fuel tanks that has:
	A main fuel tank (either tanks 18 or 20, Figure 1); 
	a plurality of fuel pumps (32 and 34, Figure 1); 
	a tank inlet (Column 2, Lines 39-40, the main fuel tank has an input with anti-siphon protection) to said main fuel tank (18 or 20, Figure 1);
	a plurality of fuel intake lines (40 and 42, Figure 1) connected to the main tank (either tanks 18 or 20, Figure 1); 
a plurality of fuel hoses (24, Figure 1) having one end attached to the output end (22, Figure 1) of at least some of said fuel pumps (34 and 32, Figure 1); 
a fuel cap (26, Figure 2) adapted for mounting on at least some of said multiple target fuel tanks (12, Figure 2), said fuel cap further comprising a self-powered fuel level sensor (54, 
a wireless transmitter (55, Figure 2), electrically connected to the fuel level sensor (54, Figure 2), configured to generate a first wireless signal indicative of an output from said fuel level sensor (Column 3, Lines 43-45); 
a gas vent (48, Figure 2);
a power supply (Column 6, Lines 64-67, the system is powered by a generator or generators), electrically connected to at least some of said fuel pumps (Column 6, Lines 64-67); and 
a main controller (56, Figure 1) responsive to the wireless signal from said wireless transmitter (Column 3, Lines 53-56) to cause activation of a fuel pump (Column 4, Lines 59-67 to Column 5, Lines 1-5, the activation of the fuel pump (32 and 34) are based on the valves controlled by the control station (56)) connected to a target fuel tank (12, Figure 1) when said target fuel tank is reduced to a first fuel quantity (Column 3, Lines 43-49) and to deactivate the fuel pump (Column 4, Lines 59-67 to Column 5, Lines 1-5) connected to a target fuel tank (12, Figure 1) when said target fuel tank (12, Figure 1) is refueled to a second fuel quantity (Column 3, Lines 43-49). 
Van Vliet et al. does not disclose:
A main fuel tank; 
a support frame adapted to support the main fuel tank upon the ground; 
a fuel input to said main tank and a dual stage filter disposed between the fuel input and said main fuel tank capable of filtering any contaminants larger than approximately 10 microns while permitting approximately 250 gallons per minute fuel flow;
the plurality of fuel intake lines projecting into the main fuel tank; 

the plurality of fuel hoses having one end attached to the output end of at least some of said fuel pumps; 
a fluid flow valve for preventing fluid flow through the fuel cap absent sufficient input pressure, a fluid flow sensor attached to the gas vent generating a second signal indicative of a fluid flow through the sensor; 
a wireless transmitter, the fluid flow sensor, configured to generate a second wireless signal indicative of an output from said fluid flow sensor;  
power supply selectively powering said fuel pumps; and
said controller further recording an interval between target fuel tank refuelings and generating a first alarm signal when an interval between refuelings of a target tank exceeds a predetermined time longer than an average of said interval between refuelings.
	Vaillancourt teaches a remote fueling station that has:
A main fuel tank (32, Figure 1); 
a support frame (9 and 30, Figure 1) adapted to support the main fuel tank upon the ground (Column 3, Lines 16-19); 
a plurality of fuel intake lines (38 and 47, Figures 1 and 3) projecting into the main fuel tank (32, Figure 1); 
a fuel pump (46, Figure 1) having input ends and output ends, at least some of said fuel pumps (46, Figure 1) having an input end attached to at least some of the plurality of fuel intake lines (38 and 47, Figures 1 and 3); and 
a fuel hose (48 and 51, Figure 1) having one end attached to the output end of at least some of said fuel pumps (46, Figure 1).

	Van Vliet and Vaillancourt do not teach:
A fuel input to said main tank and a dual stage filter disposed between the fuel input and said main fuel tank capable of filtering any contaminants larger than approximately 10 microns while permitting approximately 250 gallons per minute fuel flow;
a fluid flow valve for preventing fluid flow through the fuel cap absent sufficient input pressure, a fluid flow sensor attached to the gas vent generating a second signal indicative of a fluid flow through the sensor; 
a wireless transmitter, electrically connected to the fluid flow sensor, configured to generate a second wireless signal indicative of an output from said fluid flow sensor;  
power supply selectively powering said fuel pumps; and
said controller further recording an interval between target fuel tank refuelings and generating a first alarm signal when an interval between refuelings of a target tank exceeds a predetermined time longer than an average of said interval between refueling.
	Williamson teaches an overfill containment system that has:

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Vliet and Vaillancourt to include a fluid flow sensor attached to the gas vent generating a second signal indicative of a fluid flow through the sensor as taught by Williamson with the motivation to know when a gas tank is overflowing to prevent possible contamination of the area if it spills and to stop the fueling.   It would also be obvious that a sensor could be wireless as seen in Van Vliet. Thus, a wireless transmitter could generate a second signal if the fluid flow sensor were to generate a second signal. 
	Van Vliet, Vaillancourt, and Williamson do not teach:
A fuel input to said main tank and a dual stage filter disposed between the fuel input and said main fuel tank capable of filtering any contaminants larger than approximately 10 microns while permitting approximately 250 gallons per minute fuel flow;
a fluid flow valve for preventing fluid flow through the fuel cap absent sufficient input pressure;
a wireless transmitter, electrically connected to the fluid flow sensor, configured to generate a second wireless signal indicative of an output from said fluid flow sensor.
power supply selectively powering said fuel pumps; and
said controller further recording an interval between target fuel tank refuelings and generating a first alarm signal when an interval between refuelings of a target tank exceeds a predetermined time longer than an average of said interval between refuelings.
	Gantos teaches a vent monitoring system that has:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Vliet, Vaillancourt, and Williamson to include a wireless transmitter, electrically connected to the sensor to generate a second wireless signal as taught by Gantos with the motivation to have the control system receive a signal that maintenance needs to be done when a signal is present. 
Van Vliet, Vaillancourt, Williamson, and Gantos do not teach:
A fuel input to said main tank and a dual stage filter disposed between the fuel input and said main fuel tank capable of filtering any contaminants larger than approximately 10 microns while permitting approximately 250 gallons per minute fuel flow;
a fluid flow valve for preventing fluid flow through the fuel cap absent sufficient input pressure;
power supply selectively powering said fuel pumps; and
said controller further recording an interval between target fuel tank refuelings and generating a first alarm signal when an interval between refuelings of a target tank exceeds a predetermined time longer than an average of said interval between refuelings.
Shock 1 teaches a mobile distribution station for fracking that has:
	Power supply selectively powering said fuel pumps (Paragraph [0047]); and 
	a controller (20 and 71, Figure 13, the server and the controller are the controller) that will alert when a predetermined value is outside a predetermined parameter date point or preset limit (Paragraph [0077]). 

Van Vliet, Vaillancourt, Williamson, Gantos and Shock 1 do not teach:
A fluid flow valve for preventing fluid flow through the fuel cap absent sufficient input pressure; and
said controller further recording an interval between target fuel tank refuelings and generating a first alarm signal when an interval between refuelings of a target tank exceeds a predetermined time longer than an average of said interval between refuelings.
Shock 2 teaches a mobile distribution station that has:
Said controller further refueling the target tanks based on time and verifies fuel level (Paragraph [0022]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Vliet, Vaillancourt, Williamson, Gantos, and Shock 1 to include the controller being operable to refuel the fuel tank at time intervals in addition to sensor signals as taught by Shock 2 with the motivation to use an alternative to the sensor signals. It would have been obvious with the above mentioned references that an alarm can sound when a threshold is reached as seen in Shock 1. Thus, it is obvious that the controller further recording an interval between a target fuel tank refueling and generating a first alarm signal when an interval between refuelings of a target tank exceeds a predetermined time longer than an average of said interval between refueling.
Van Vliet, Vaillancourt, Williamson, Gantos, Shock 1, and Shock 2 do not teach:
A fuel input to said main tank and a dual stage filter disposed between the fuel input and said main fuel tank capable of filtering any contaminants larger than approximately 10 microns while permitting approximately 250 gallons per minute fuel flow;
	A fluid flow valve for preventing fluid flow through the fuel cap absent sufficient input pressure.
Maitland teaches a water storage system that has:
	A fluid flow valve (32, Figure 2) for preventing fluid flow through the cap (14, Figure 2, the inlet/outlet manifold fitting is the cap) absent of sufficient input pressure (Column 3, Lines 58-67). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Van Vliet, Vaillancourt, Williamson, Gantos, Shock 1, and Shock 2 to include a fluid flow valve for preventing fluid flow through the cap absent of sufficient input pressure as taught by Maitland with the motivation to prevent possible siphoning of water out of the tank from the facet when a pressure drop occurs. 
The prior art fails, does not disclose, or make obvious as any additional references will cause hindsight:
A fuel input to said main tank and a dual stage filter disposed between the fuel input and said main fuel tank capable of filtering any contaminants larger than approximately 10 microns while permitting approximately 250 gallons per minute fuel flow.

The description of the main fuel tank, a support frame, a fuel input, a dual stage filter, a plurality of fuel intake lines, a plurality of fuel pumps, a plurality of fuel hoses, a fuel cap, a fluid flow valve, a self-powered fuel level sensor, a gas vent, a fluid flow sensor, a wireless .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arnold (US 2017/0009905 A1) teaches a device for automatically filling a fracking pump that allows fluid to flow when the fuel level in the tank is 25% and a gas vent.
Perrien (US 7721751 B1) teaches a fuel dispensing system that has an above-ground main tank, a support frame, a controller, and a fuel intake line. 
Kalala (US 9815683 B1) teaches a mobile fuel distribution station that records information into the controller, a plurality of fuel hoses, fuel pumps, and a support frame. 
Rogers (US 66901061 B1) teaches a controller that records information in its memory based on the fuel dispensing and produces an alarm based on an error. 
Haile (US 20190119096 A1) teaches a system and method for automatic fueling for fracking equipment that has a support frame, fuel intake lines, a plurality of fuel hoses, and a fuel cap. 
McKay (US 9725295 B2) teaches a system and method for distributing fuel that includes a main fuel tank, a fuel pump, a plurality of fuel hoses, and a controller.

Miller (US 4551255 A) teaches a continuous filter screen for removing particles form a liquid that can accommodate fluid flows of at least 50 gallons per minute and a common flow of 100-250 gallons per minute.  
	Kamikozuru (US 20040007286 A1) teaches a high-speed filling tank truck that has a main fuel tank, a pump, fuel hoses, and a controller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753